Title: To George Washington from William Gordon, 20 February 1797
From: Gordon, William
To: Washington, George


                        
                            My dear Sir 
                            St Neots Hunts Feby 20. 1797
                        
                        It is with peculiar pleasure, that I contemplate your having been preserved to
                            the present period; sustained under the weight of that service to which you have been
                            called, by the unanimous vote of your electors; uniformly pursued the prosperity of the
                            United States; concluded upon returning to the enjoyment of domestic happiness;
                            secured the lustre of your character; & communicated to the people over whom you
                            presided, the best testimony of your love to them in the momentous advice you have given.
                            May they & their descendants view it as the political Pole Star by which to steer
                            their course, in order to escape those sands, shoals & rocks
                            which have proved fatal to all preceding nations, after a lapse of a few centuries! May your
                            retirement be sweetened with an uninterrupted observance that the United States are steadily
                            adopting your sentiments, & by so doing have their peace & prosperity
                            secured, & gradually improved. Now you are honorably released from the cares
                            & encumbrances of the presidentship you will have greater opportunities of attending
                            to those sacred employments, which, through the divine blessing may prepare you for the
                            mansions of everlasting life & a crown of glory.
                        
                        However well we may have conducted towards fellow creatures, & have
                            merited their love & approbation; when we come to sit down alone, & to
                            reflect coolly upon the relation we stand in to God, we must be conscious of having broken
                            his law in numberless instances, though it may not have been in action, in word & in
                            thought. And how awful is that declaration—"Cursed is every one that continueth not in all
                            things written in the book of the law to do them!" The gospel may well be stiled glad
                            tidings of great joy, for it informs us, that God so loved the world, that he gave his only
                            begotten Son to be a sacrifice for sin, that so through his atoning blood, the chief of
                            sinners upon their repenting & believing in Jesus as the Lamb of God, &
                            walking as he walked, may not only escape deserved punishment in hell, but be brought to the
                            enjoyment of endlessly growing happiness. For the attainment of this, may the short remains
                            of life be devoted. Then may we hope for an endearing meeting in the
                            heavenly regions, though debarred the pleasure of any further personal interviews on earth.
                        
                        I observe in the Philadelphia papers, mention made of a publication of a volume
                            of your epistles, domestic, confidential & official. If I mistake not two vols. were
                            published sometime back. Should be glad to know, whether they are genuine; & in case
                            thereof, you will admit me to republish them in this country, with the addition of several
                            of which I have copies. That which I attended to in a former letter, may, I find upon a
                            careful review, be safely published, suppressing the name of the person to whom it was
                            addressed. It was copied from your 2d Vol. of Private Letters, dated Newburgh May 22. 1782,
                            & directed to Col. L. N.
                        The re–publishing of what have already appeared with the publication of what I
                            propose might make my circumstances more easy (for the smallness of my income & the
                            dearness of every article of life through increase of taxes &c. straiten me) besides
                            proving serviceable as well as entertaining to the world. I should be careful to publish
                            nothing, but what would add to the many evidences of the goodness of your character, tho’
                            not needed on that account; & suppress whatever might be really prejudicial to the
                            United States. Mrs Gordon joins in wishing You & your Lady the brightest prospects
                            under a calm & serene evening of life. I remain your Excellency’s most sincere
                            & affectionate friend & humble Servt
                        
                            William Gordon
                        
                        
                            P.S. Should you have any thing larger than a letter to forward, oblige me
                                so far as to let it be sent to Mr Hazard; for otherwise when it gets to England it might
                                pass into the Post & be charged so heavily, as to amount to a prohibition of my
                                receiving it. Mr Hazard forwarded me a few news-papers by the Ceres. The Capt. some how,
                                instead of bringing the parcel to London, let them go into the Post Office at Hastings
                                with the bag of letters, & the charge to my correspondent where they were to be
                                left was two pounds & one shilling sterling. He did not receive them, but first
                                consulted me. Knowing what they were I declined advancing the postage, & they
                                are lost to me.
                        
                        
                    